Citation Nr: 1603113	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to initial increases in the "staged" ratings (of 0 percent prior to December 26, 2012, and 50 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 2, 2013.    


REPRESENTATION

Appellant represented by:	Veterans Angels, LLC


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2013 rating decisions by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2014 VA Form 9, the Veteran requested a hearing before a member of the Board; in February 2015 correspondence, the Veteran withdrew that request.  

During the pendency of this appeal, an August 2014 rating decision granted an increased 100 percent rating for the Veteran's service-connected sleep apnea with asthma, effective October 2, 2013, and granted entitlement to special monthly compensation based on housebound criteria.  Accordingly, the Veteran's claim for a TDIU rating has been characterized as entitlement prior to October 2, 2013.  

In November 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's chronic fatigue syndrome.  The requested opinion was received in November 2015.  For reasons discussed below, the Board will proceed with consideration of this matter.  

The issues of entitlement to increased ratings for PTSD and to a TDIU rating prior to October 2, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied the claim of service connection for chronic fatigue syndrome based on a finding there was no evidence of a relationship between the disability and service.  

2.  Evidence received since the September 2002 rating decision denying service connection for chronic fatigue syndrome, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for chronic fatigue syndrome, and raises a reasonable possibility of substantiating the claim.  

3.  The preponderance of the evidence shows that the Veteran's chronic fatigue syndrome is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected PTSD, and/or sleep apnea.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying the claim for service connection for chronic fatigue syndrome is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  Service connection for chronic fatigue syndrome, including as secondary to service-connected PTSD, and/or sleep apnea, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board reopens the Veteran's claims of service connection chronic fatigue syndrome.  As such, no discussion of VA's duty to notify and assist is necessary regarding that issue.  

With respect to the underlying service connection claim for chronic fatigue syndrome, VA's duty to notify was satisfied by way of an August 2013 letter which was sent prior to the initial RO decision in this matter.  The letter indicated what evidence was required to substantiate the claim, including on a secondary service connection basis, and the Veteran's and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's underlying service connection claim.  The letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In addition, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records, and post-service VA, private and Social Security Administration (SSA) treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  VA medical opinions were also sought in this matter in November 2013 and November 2015, the November 2015 VHA advisory medical opinion the Board finds to be adequate because the medical expert reviewed the claims file and supported his opinions and analysis with citation to the evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.   

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an unappealed September 2002 rating decision denied the Veteran's claim of service connection for chronic fatigue syndrome, based on a finding that there was no evidence of a relationship between the Veteran's disability and his service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for chronic fatigue syndrome was received in December 2012.  

Since the September 2002 rating decision, the Veteran submitted additional evidence, including statements from himself contending that his chronic fatigue syndrome is secondary to his service-connected PTSD and sleep apnea.  This evidence is new, in that it was not previously of record at the time of the September 2002 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for chronic fatigue syndrome.  

New and material evidence having been received, the claim of service connection for chronic fatigue syndrome is reopened, and the appeal is granted.  

Service Connection Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran's service treatment records are silent for complaint, treatment, or a diagnosis relating to chronic fatigue syndrome.  In particular, his November 1966 separation examination was normal on clinical evaluation except for identifying body marks, tattoos and scars.  

The Veteran asserts that his chronic fatigue syndrome is related to his active service, or alternatively, secondary to his service-connected PTSD, and/or sleep apnea.  

In his original April 2001 claim for entitlement to service connection for chronic fatigue syndrome, the Veteran indicated that his disability began in 1980, and the disability was diagnosed in 1989.  November 1989 private and Social Security Administration (SSA) treatment records show diagnoses of chronic fatigue syndrome.  

An advisory VA medical opinion was obtained in November 2013 regarding the etiology of the Veteran's chronic fatigue syndrome.  The November 2013 VA examiner opined that it was less likely than not the Veteran's chronic fatigue syndrome was proximately due to or the result of his service-connected PTSD and sleep apnea.  The examiner concluded that the Veteran's sleep apnea and PTSD were diagnosed much later than the chronic fatigue syndrome (10+ years), and therefore it was less likely than not the Veteran's service-connected PTDS or sleep apnea were related to or caused the Veteran's chronic fatigue syndrome.  However, the examiner did not address whether the Veteran's chronic fatigue syndrome was aggravated by his service-connected PTSD or sleep apnea, and the Board finds such opinion to be inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Accordingly, the Board sought another medical expert opinion to address the etiology of the Veteran's chronic fatigue syndrome.  

In a November 2015 VHA medical opinion, the specialist noted that he reviewed the Veteran's claims file, and opined that it was less likely than not the Veteran's chronic fatigue syndrome was caused by or aggravated by his service-connected PTSD and/or sleep apnea.  It was noted that the Veteran's chronic fatigue syndrome preceded his sleep apnea and PTSD by approximately a decade, thereby precluding sleep apnea and/or PTSD as the cause of the chronic fatigue syndrome.  In addition, it was noted that a contention that PTSD and/or sleep apnea can aggravate chronic fatigue syndrome beyond its natural progression has no support in generally accepted medical literature.  The natural progression of chronic fatigue syndrome is not well understood, and even less is understood about factors that alter the progression of the disability.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the conclusion there is a nexus between the Veteran's service and his chronic fatigue syndrome.  

As set out above, the Veteran's service treatment records, including his October 1966 service separation examination report, do not show chronic fatigue syndrome.  There is no evidence of chronic fatigue syndrome until 1989, approximately 23 years after service.  This weighs against the service connection claim.  

Alternatively, the Veteran contends that his chronic fatigue syndrome is secondary to his service-connected PTSD and/or sleep apnea.  The most probative competent evidence in the record is that reflected in the November 2015 medical expert opinion wherein it was opined that it was less likely as not that the Veteran's chronic fatigue syndrome was caused by or aggravated by his service-connected PTSD and/or sleep apnea, including the combined effects of the PTSD and sleep apnea, explaining that Veteran's chronic fatigue syndrome preceded his sleep apnea and PTSD by approximately a decade, thereby precluding sleep apnea and/or PTSD as the cause of the chronic fatigue syndrome.  In addition, it was noted that a contention that PTSD and/or sleep apnea can aggravate chronic fatigue syndrome beyond its natural progression has no support in generally accepted medical literature.  The natural progression of chronic fatigue syndrome is not well understood, and even less is understood about factors that alter the progression of the disability.  Such opinions were provided after a review of the Veteran's claims file, and provided by a professional competent to opine as to the etiology of the Veteran's chronic fatigue syndrome.  On this basis, the Board finds that the November 2015 medical expert opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for chronic fatigue syndrome as secondary to his service-connected PTSD and/or sleep apnea.  

The weight of the competent medical evidence demonstrates that the Veteran's chronic fatigue syndrome began several years after his active service, and was not caused by any incident of service, to include as secondary to his service-connected PTSD and/or sleep apnea.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  


ORDER

New and material evidence having been received, the claim of service connection for chronic fatigue syndrome is reopened.  

Service connection for chronic fatigue syndrome is denied.  





REMAND

Initially, the Board notes that an August 2011 rating decision granted entitlement to service connection for PTSD, rated 0 percent, effective February 15, 2011.  In December 2011 correspondence, the Veteran expressed disagreement with the August 2011 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to this issue.  Notably, a November 2013 rating decision granted an increased 50 percent rating for the Veteran's PTSD, effective December 26, 2012.  As the maximum rating has not been assigned, the Veteran has continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Under the circumstances, the Board has no discretion and is obliged to remand this matter to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Regarding the claim for entitlement to a TDIU rating prior to October 2, 2013,  effective December 26, 2012, the Veteran is service-connected for PTSD, rated 50 percent, sleep apnea (secondary to PTSD), rated 50 percent, tinnitus, rated 10 percent, and bilateral hearing loss, rated 0 percent, for a combined 80 percent schedular rating.  The instant claim for entitlement to a TDIU rating was received on December 27, 2012.  Therefore, from the date of claim, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  His educational background includes four years of college, with a bachelor's degree in business administration.  His employment history includes sales, including in an owner and managerial setting.  See, e.g., November 1982 VA treatment record (noting the Veteran had obtained a rug cleaning franchise); June 1999 Dr. J.M. Oates psychiatric examination report (also indicating working with insurance); June 2011 VA PTSD examination (noting the Veteran's degree in business administration).  

Pertinent evidence in this case includes, inter alia, SSA records indicating the Veteran was totally disabled due to his nonservice-connected chronic fatigue syndrome, as well as an October 2013 VA PTSD examination report finding that the functional impairment caused by the Veteran's PTSD was significant, and a July 2014 VA sleep apnea disability benefits questionnaire finding that his sleep apnea also had an impact on his ability to work as manifested by chronic fatigue and severe daytime sleepiness.  Based on the evidence of record, including that noted above, the Board finds that further development is necessary, particularly a VA examination to address the aggregate impairment produced by his service-connected disabilities during the appeal period.  Hence, a current VA examination should be scheduled.  

Further, any additional relevant VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC addressing the claim of entitlement to initial increases in the "staged" ratings assigned for the Veteran's PTSD.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  

3. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4. After completion of the development requested above, schedule the Veteran for an appropriate VA examination regarding his claim for a TDIU rating.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected disabilities on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5. Then readjudicate the matters remaining on appeal, to include whether entitlement to TDIU is warranted prior to October 2, 2013.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


